DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 16 November 2021 for the application filed 24 October 2019. Claims 1-6, 13-26, 28-34, 37, 38, 40-43, and 45-49 are pending:
Claims 7-12, 27, 35, 36, 39, and 44 have been canceled; and
Claims 1-5, 13, 17, 21-23, 28-34, 37, 38, 43, and 46-49 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/751,972 filed 29 October 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments
	Applicant’s amendments to Claims 4, 13, and 29 have been considered; the Claim Objections of Claims 4, 13, and 29 have been withdrawn.
	Applicant’s amendments to Claims 1-3, 5, 17, 21, 22, 28-34, 37, 38, 43, and 46-49 have been considered; the 35 USC 112(b) rejections of Claims 1-6, 13-22, 24-26, 28-34, 37, 38, 40-43, and 45-49 have been withdrawn. The rejection of Claim 23 was not sufficiently addressed in the amendments filed 16 November 2021; however, the Examiner will correct this deficiency in the subsequent Examiner’s Amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

“The development chamber (14) of claim 1, wherein said well (23) enables the plate (11) to be supported therein so that plate (11) does not come into contact with any of said one or more inner wall surfaces (22) of said chamber body (16).”
i.e., make all references to “one or more TLC plates” into references to a single “TLC plate” because only a single “TLC plate (11)” was previously introduced in Claim 1.
 
Allowable Subject Matter
Claims 1-6, 13-26, 28-34, 37, 38, 40-43, and 45-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
As indicated in the earlier Office action filed 30 April 2021, GULLER et al. (US Patent 6,709,584) is considered the closest prior art to the claimed invention. However, GULLER fails to disclose or suggest to modify the channel of GULLER to include the features of now canceled Claims 12, 39, or 44, i.e., while GULLER discloses a generally rectangular solvent channel with a TLC plate resting in a corner of the channel at an angle of about 55 degrees, GULLER fails to provide any rationale to include a front well wall extension along said well length opposite said rear well wall and downward from said front well wall so as to intersect with said bottom well wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777